Exhibit 10.1

ALTUS MIDSTREAM COMPANY

2019 Omnibus Compensation Plan

Section 1

Introduction

1.1    Establishment. Altus Midstream Company, a Delaware corporation
(hereinafter referred to, together with its Affiliates (as defined below) as the
“Company” except where the context otherwise requires), hereby establishes the
Altus Midstream Company 2019 Omnibus Compensation Plan (the “Plan”).

1.2    Purpose. The purpose of the Plan is to provide Eligible Persons
designated by the Committee for participation in the Plan with equity-based
incentives to: (i) encourage such individuals to continue in the long-term
service of the Company and its Affiliates, (ii) create in such individuals a
more direct interest in the future success of the operations of the Company,
(iii) attract outstanding individuals, and (iv) retain and motivate such
individuals. The Plan is intended to provide eligible individuals with the
opportunity to acquire an equity interest in the Company, thereby relating
incentive compensation to increases in stockholder value and more closely
aligning the compensation of such individuals with the interests of the
Company’s stockholders.

Accordingly, this Plan provides for the granting of Incentive Stock Options,
Non-Qualified Stock Options, Performance Awards, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Cash-Based Awards, Dividend Equivalents
or any combination of the foregoing, as the Committee determines is best suited
to the circumstances of the particular individual as provided herein.

1.3    Effective Date. The Effective Date of the Plan (the “Effective Date”) is
May 30, 2019. This Plan and each Award granted hereunder are conditioned on and
shall be of no force or effect until the Plan is approved by the stockholders of
the Company. The Committee (or its delegate in accordance with Section 3.4(b)
hereof) may grant Awards, the entitlement to which shall be expressly subject to
the condition that the Plan shall have been approved by the stockholders of the
Company.

Section 2

Definitions

2.1    Definitions. The following terms shall have the meanings set forth below:

 

  (a)

“Administrative Agent” means any designee or agent that may be appointed by the
Committee pursuant to subsections 3.1(h) and 3.4 hereof.

 

  (b)

“Affiliate” means any entity other than the Company that is affiliated with the
Company through stock or equity ownership or otherwise and is designated as an
Affiliate for purposes of the Plan by the Committee; provided, however, that for
so long as Apache Corporation owns, directly or indirectly, at least 19% of the
voting power of the Company’s outstanding voting stock, Apache Corporation shall
automatically be deemed an Affiliate; provided, further, that, notwithstanding
any other provisions of the Plan to the contrary, for purposes of NQSOs and
SARs, if an individual who otherwise qualifies as an Eligible Person provides
services to such an entity and not to the Company, such entity may only be
designated an Affiliate if the Company qualifies as a “service recipient,”
within the meaning of Internal Revenue Code Section 409A, with respect to such
individual; provided further that such definition of “service recipient” shall
be determined by (a) applying Internal Revenue Code Section 1563(a)(1), (2), and
(3), for purposes of determining a controlled group of corporations under
Internal Revenue Code Section 414(b), using the language “at least 50 percent”
instead of “at least 80 percent” each place it appears in Internal Revenue Code
Section 1563(a)(1), (2), and (3), and by applying Treasury Regulations
Section 1.414(c)-2, for purposes of

 

1



--------------------------------------------------------------------------------

  determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Internal Revenue Code Section 414(c), using the
language “at least 50 percent” instead of “at least 80 percent” each place it
appears in Treasury Regulations Section 1.414(c)-2 and (b) where the use of
shares of Stock with respect to the grant of a NQSO or SAR to such an individual
is based upon legitimate business criteria, by applying Internal Revenue Code
Section 1563(a)(1), (2), and (3), for purposes of determining a controlled group
of corporations under Internal Revenue Code Section 414(b), using the language
“at least 20 percent” instead of “at least 80 percent” at each place it appears
in Internal Revenue Code Section 1563(a)(1), (2), and (3), and by applying
Treasury Regulations Section 1.414(c)-2, for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Internal Revenue Code Section 414(c), using the language “at least
20 percent” instead of “at least 80 percent” at each place it appears in
Treasury Regulations Section 1.414(c)-2; provided further that for purposes of
ISOs, “Affiliate” shall mean any present or future corporation which is or would
be a “parent corporation” or a “subsidiary corporation” of the Company as those
terms are defined in Sections 424(e) and 424(f), respectively, of the Internal
Revenue Code.

 

  (c)

“Award” means any Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, Cash-Based Award
or any other cash or stock-based award granted to a Participant under the Plan.

 

  (d)

“Board” means the Board of Directors of the Company.

 

  (e)

“Cash-Based Award” is an Award, denominated in cash, determined in accordance
with subsection 10.1 of this Plan.

 

  (f)

“Change of Control” shall mean (i) when Apache Corporation owns, directly or
indirectly, at least forty percent (40%) of the total voting power of Altus
Midstream Company’s outstanding capital stock, a “Change of Control” of Apache
Corporation and shall have the meaning assigned to such term in Apache
Corporation’s Income Continuance Plan or (ii) when Apache Corporation owns,
directly or indirectly, less than forty percent (40%) of the total voting power
of Altus Midstream Company’s outstanding capital stock, the occurrence of an
event in which any one person or more than one person acting as a group (within
the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act), acquires
beneficial ownership of more than twenty percent (20%) of the voting power of
Altus Midstream Company’s outstanding capital stock; provided, however, that,
the event described in clause (ii) does not include such an ownership
acquisition by Apache Corporation or an affiliate thereof or an ownership
acquisition by a person or group directly from Apache Corporation or an
affiliate thereof. Notwithstanding anything in this definition of “Change of
Control” to the contrary, in any event in which compensation payable pursuant to
this Plan would be subject to the tax under Section 409A of the Internal Revenue
Code when the foregoing definition is used, then “Change of Control” means an
event that satisfies both (y) either the requirements of clause (i) or clause
(ii), and (z) the requirements of a “change in control event” within the meaning
of Treasury Regulations Section 1.409A-3(i)(5).

 

  (g)

“Committee” means the Compensation Committee of the Company; provided, however,
that in the event the Compensation Committee of the Company does not consist of
at least two “non-employee directors” (as defined in Rule 16b-3 under the
Exchange Act), then, with respect to Awards granted to Participants who are
subject to the reporting requirements of Section 16 of the Exchange Act,
“Committee” shall mean the full Board.

 

  (h)

“Deferred Delivery Plan” means the Company’s Deferred Delivery Plan, as it has
been or may be amended from time to time, or any successor plan.

 

  (i)

“Dividend Equivalent” means a right, granted to an Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends paid
with respect to a specified number of shares of Stock, or other periodic
payments.

 

2



--------------------------------------------------------------------------------

  (j)

“Eligible Persons” mean those employees of the Company or of any Affiliates,
members of the Board, and members of the board of directors of any Affiliates
who, in all cases, are providing services to the Company and are designated as
Eligible Persons by the Committee. Notwithstanding the foregoing, grants of
Incentive Stock Options may not be granted to anyone who is not an employee of
the Company or an Affiliate.

 

  (k)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (l)

“Exercise Date” means the date of exercise determined in accordance with
subsection 6.2(g) hereof.

 

  (m)

“Fair Market Value” means the fair market value of a share of Stock as
determined by the Committee by reasonable application of a reasonable valuation
method, consistently applied, as the Committee deems appropriate; provided,
however, that if the Committee has not made such determination, such fair market
value shall be the per share closing price of the Stock as reported on NASDAQ;
provided further, however, that if on the date Fair Market Value is to be
determined there are no transactions in the Stock, Fair Market Value shall be
determined as of the immediately preceding date on which there were transactions
in the Stock; provided further, however, that, with respect to ISOs, such Fair
Market Value shall be determined subject to Section 422(c)(7) of the Internal
Revenue Code. For purposes of the foregoing, a valuation prepared in accordance
with any of the methods set forth in Treasury Regulation
Section 1.409A-1(b)(5)(iv)(B)(2), consistently used, shall be rebuttably
presumed to result in a reasonable valuation. This definition is intended to
comply with the definition of “fair market value” contained in Treasury
Regulation Section 1.409A-1(b)(5)(iv) and should be interpreted consistently
therewith.

 

  (n)

“Incentive Stock Option” or “ISO” means any Option intended to be and designated
as an incentive stock option and which satisfies the requirements of Section 422
of the Internal Revenue Code or any successor provision thereto.

 

  (o)

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as it
may be amended from time to time, and any successor thereto. Any reference to a
section of the Internal Revenue Code or Treasury Regulation shall be treated as
a reference to any successor section.

 

  (p)

“Involuntary Termination” means the termination of employment of the Participant
by the Company or applicable Affiliate (or successor to either of the foregoing,
as applicable) for any reason on or after a Change of Control; provided, that
the termination does not result from an act of the Participant that constitutes
common law fraud, a felony, or gross malfeasance of duty.

 

  (q)

“Non-Qualified Stock Option” or “NQSO” means any Option that is not intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code.

 

  (r)

“Option” means an option to purchase a number of shares of Stock granted
pursuant to subsection 6.1.

 

  (s)

“Option Price” means the price at which shares of Stock subject to an Option may
be purchased, determined in accordance with subsection 6.2(b) hereof.

 

  (t)

“Participant” means an Eligible Person designated by the Committee, from time to
time during the term of the Plan, to receive one or more Awards under the Plan.

 

  (u)

“Performance Award” is a right to a payment in cash or a number of shares of
Stock (“Performance Shares”) determined (in either case) in accordance with
Section 9 of this Plan based on the extent to which the applicable Performance
Goals are achieved. A Performance Share shall be of no value to a Participant
unless and until earned in accordance with Section 9 hereof.

 

3



--------------------------------------------------------------------------------

  (v)

“Performance Goals” are the performance conditions, if any, established pursuant
to subsection 9.2 by the Committee in connection with an Award.

 

  (w)

“Performance Period” with respect to a Performance Award means one or more
periods of time as the Committee may select, over which the attainment of one or
more Performance Goals will be measured; provided, that, if that Committee does
not select a period of less than a year, each such period shall not be less than
one calendar year or one fiscal year of the Company, beginning not earlier than
the year in which such Performance Award is granted, which may be referred to
herein and by the Committee by use of the calendar of fiscal year in which a
particular Performance Period commences.

 

  (x)

“Restricted Stock” means Stock granted to an Eligible Person under Section 8
hereof, that is subject to certain restrictions and to a risk of forfeiture.

 

  (y)

“Restricted Stock Unit” means a right, granted to an Eligible Person under
Section 8 hereof, to receive Stock, cash, or a combination thereof at the end of
a specified vesting period.

 

  (z)

“Restriction Period” shall have the meaning assigned to such term in subsection
8.1.

 

  (aa)

“Stock” means the $0.0001 par value, Class A common stock of the Company and or
any security into which such common stock is converted or exchanged upon merger,
consolidation, or any capital restructuring (within the meaning of Section 14)
of the Company.

 

  (bb)

“Stock Appreciation Right” or “SAR” means a right granted to an Eligible Person
to receive an amount in cash, Stock, or other property equal to the excess of
the Fair Market Value as of the Exercise Date of one share of Stock over the SAR
Price times the number of shares of Stock to which the Stock Appreciation Right
relates. Stock Appreciation Rights may be granted in tandem with Options or
other Awards or may be freestanding.

 

  (cc)

“SAR Price” means the price at which the Stock Appreciation Right was granted,
which shall be determined in the same manner as the Option Price of an Option in
accordance with subsection 6.2 hereof.

 

  (dd)

“Voluntary Termination with Cause” occurs upon a Participant’s separation from
service of his own volition and one or more of the following conditions occurs
without the Participant’s consent on or after a Change of Control:

 

  (i)

There is a material diminution in the Participant’s base compensation, compared
to his rate of base compensation on the date of the Change of Control.

 

  (ii)

There is a material diminution in the Participant’s authority, duties, or
responsibilities.

 

  (iii)

There is a material diminution in the authority, duties, or responsibilities of
the Participant’s supervisor, such as a requirement that the Participant (or his
supervisor) report to a corporate officer or employee instead of reporting
directly to the board of directors.

 

  (iv)

There is a material diminution in the budget over which the Participant retains
authority.

 

  (v)

There is a material change in the geographic location at which the Participant
must regularly perform his service, including, for example the assignment of the
Participant to a regular workplace that is more than 50 miles from his regular
workplace on the date of the Change of Control.

The Participant must notify the Company of the existence of one or more adverse
conditions specified in clauses (i) through (iii) above within 90 days of the
initial existence of the adverse

 

4



--------------------------------------------------------------------------------

condition. The notice must be provided in writing to Altus Midstream Company’s
Senior Vice President, Human Resources or his/her delegate. The notice may be
provided by personal delivery or it may be sent by email, inter-office mail,
regular mail (whether or not certified), fax, or any similar method. Altus
Midstream Company’s Senior Vice President, Human Resources or his/her delegate
shall acknowledge receipt of the notice within 5 business days; the
acknowledgement shall be sent to the Participant by certified mail.
Notwithstanding the foregoing provisions of this definition, if the Company
remedies the adverse condition within 30 days of being notified of the adverse
condition, no Voluntary Termination with Cause shall occur.

2.2    Headings; Gender and Number. The headings contained in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

Section 3

Plan Administration

3.1    Administration by the Committee. The Plan shall be administered by the
Committee. In accordance with the provisions of the Plan, the Committee shall,
in its sole discretion, adopt rules and regulations for carrying out the
purposes of the Plan, including, without limitation, the authority to:

 

  (a)

Grant Awards;

 

  (b)

Select the Eligible Persons and the time or times at which Awards shall be
granted;

 

  (c)

Determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions, and
Performance Goals relating to any Award;

 

  (d)

Determine whether, to what extent, and under what circumstances an Award may be
settled, canceled, forfeited, exchanged, or surrendered;

 

  (e)

Construe and interpret the Plan and any Award;

 

  (f)

Prescribe, amend, and rescind rules and procedures relating to the Plan;

 

  (g)

Determine the terms and provisions of Award agreements;

 

  (h)

Appoint designees or agents (who need not be members of the Committee or
employees of the Company or of any Affiliate) to assist the Committee with the
administration of the Plan;

 

  (i)

Communicate the material terms of each Award to its recipient within a
relatively short period of time after approval; and

 

  (j)

Make all other determinations deemed necessary or advisable for the
administration of the Plan and Award agreements.

3.2    Committee Discretion. The Committee shall, in its absolute discretion,
and without amendment to the Plan, have the power to waive or modify, at any
time, any term or condition of an Award that is not mandatory under this Plan;
provided, however, that the Committee shall only have the power to accelerate an
Award in the event of the death or disability of a Participant or upon the
occurrence of a Change of Control. In the event of a Change of Control, the
provisions of Section 13 hereof shall be mandatory and shall govern the vesting
and exercisability schedule of any Award granted hereunder.

 

5



--------------------------------------------------------------------------------

3.3    Indemnification. No member of the Committee shall be liable for any
action, omission, or determination made in good faith. The Company shall
indemnify (to the extent permitted under Delaware law) and hold harmless each
member of the Committee and each other director or employee of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan has been delegated against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of any action, omission, or determination relating to
the Plan, unless, in either case, such action, omission, or determination was
taken or made by such member, director, or employee in bad faith and without
reasonable belief that it was in the best interests of the Company. The
determination, interpretations, and other actions of the Committee pursuant to
the provisions of the Plan shall be binding and conclusive for all purposes and
on all persons.

3.4    Committee Delegation.

 

  (a)

The Committee may from time to time adopt such rules and regulations for
carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company. The Committee may appoint an Administrative Agent, who
need not be a member of the Committee or an employee of the Company, to assist
the Committee in administration of the Plan and to whom it may delegate such
powers as the Committee deems appropriate, except that the Committee shall
determine any dispute. The Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, or in any Award agreement
entered into hereunder, in the manner and to the extent it shall deem expedient,
and it shall be the sole and final judge of such inconsistency.

 

  (b)

The Committee has delegated authority to the Chief Executive Officer of the
Company to grant Awards to employees of the Company who are not the Company’s
executive officers (as such term is defined for purposes of Section 16 of the
Exchange Act) and who are below the level of Vice President; provided, that any
such Awards may only be granted in accordance with guidelines established by the
Committee.

Section 4

Stock Subject to the Plan

4.1    Number of Shares. Subject to adjustments pursuant to Section 4.4 hereof,
up to 11,239,395 shares of Stock are authorized for issuance under the Plan
subject to such restrictions or other provisions as the Committee may from time
to time deem necessary. Notwithstanding the foregoing, the number of aggregate
shares of Stock available for issuance under the Plan at any given time shall be
reduced by (i) 1.0 share for each share of Stock granted in the form of Stock
Options or Stock Appreciation Rights or (ii) 1.0 shares for each share of Stock
granted in the form of any Award that is not an Option or Stock Appreciation
Right. During the duration of the Plan, no Eligible Person may be granted
Options which in the aggregate cover in excess of 5 percent of the total shares
of Stock authorized under the Plan. No Award may be granted under the Plan on or
after the 10-year anniversary of the Effective Date. The foregoing to the
contrary notwithstanding, within the aggregate limit described in the first
sentence of this Section 4.1, up to 11,239,395 shares of Stock may be issued
pursuant to ISOs granted under the Plan.

4.2    Availability of Shares Not Issued under Awards. If shares of Stock which
may be issued pursuant to the terms of the Plan awarded hereunder are forfeited,
cancelled, exchanged, or surrendered or if an Award otherwise terminates or
expires without a distribution of shares to the holder of such Award, the shares
of Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination, or expiration, again be
available for Awards under the Plan; provided, however, that in such case, the
number of shares of Stock that may be issued under the Plan shall increase by
1.0 share for each share related to a Stock Option or a Stock Appreciation Right
that is so forfeited, cancelled, exchanged, surrendered, or expired and by 1.0
shares for each such share which is not related to a Stock Option or a Stock
Appreciation Right. The number of shares available shall not be increased by
shares tendered, surrendered or withheld in connection with the exercise or
settlement of an Award or the related tax withholding obligations. Furthermore,
when a SAR is settled in shares, the number of shares subject to the SAR under
the SAR Award agreement will be counted against the aggregate number of shares
with respect to which Awards may be granted under the Plan as one share for
every share subject to the SAR, regardless of the number of shares used to
settle the SAR upon exercise.

 

6



--------------------------------------------------------------------------------

4.3    Stock Offered. The Company shall at all times during the term of the Plan
retain as authorized and unissued Stock and/or Stock in the Company’s treasury,
at least the number of shares from time to time require under the provisions of
the Plan, or otherwise assure itself of its ability to perform its obligations
hereunder.

4.4    Adjustments for Stock Split, Stock Dividend, Etc. If the Company shall at
any time increase or decrease the number of its outstanding shares of Stock or
change in any way the rights and privileges of such shares by means of the
payment of a Stock dividend or any other distribution upon such shares payable
in Stock or rights to acquire Stock, or through a Stock split, reverse Stock
split, subdivision, consolidation, combination, reclassification, or
recapitalization involving the Stock (any of the foregoing being herein called a
“capital restructuring”), then in relation to the Stock that is affected by one
or more of the above events, the numbers, rights, and privileges of the
following shall be, in each case, equitably and proportionally adjusted to take
into account the occurrence of any of the above events: (i) the number and kind
of shares of Stock or other property (including cash) that may thereafter be
issued pursuant to subsections 4.1 and 4.10, (ii) the number and kind of shares
of Stock or other property (including cash) issued or issuable in respect of
outstanding Awards, (iii) the exercise price, grant price, or purchase price
relating to any Award, (iv) the Performance Goals, and (v) the individual
limitations applicable to Awards, provided that, with respect to Incentive Stock
Options, such adjustment in clauses (i), (ii), and (iii) shall be made in
accordance with Section 424(h) of the Internal Revenue Code.

4.5    Other Changes in Stock. In the event there shall be any change, other
than as specified in subsections 4.4 hereof, in the number or kind of
outstanding shares of Stock or of any stock or other securities into which the
Stock shall be changed or for which it shall have been exchanged, and if the
Committee shall in its discretion determine that such change equitably requires
an adjustment in the number or kind of shares subject to outstanding Awards or
which have been reserved for issuance pursuant to the Plan but are not then
subject to an Award, then such adjustments shall be made by the Committee and
shall be effective for all purposes of the Plan and on each outstanding Award
that involves the particular type of stock for which a change was effected.

4.6    Rights to Subscribe. If the Company shall at any time grant to the
holders of its Stock rights to subscribe pro rata for additional shares thereof
or for any other securities of the Company or of any other corporation, there
shall be reserved with respect to the shares then under an outstanding Award to
any Participant of the particular class of Stock involved the Stock or other
securities which the Participant would have been entitled to subscribe for if
immediately prior to such grant the Participant had exercised his entire Option.
If, upon exercise of any such Option, the Participant subscribes for the
additional shares or other securities, the aggregate Option Price shall be
increased by the amount of the price that is payable by the Participant for such
additional shares or other securities as if the Participant had exercised his
entire Option immediately prior to the grant of such additional shares or other
securities.

4.7    General Adjustment Rules. No adjustment or substitution provided for in
this Section 4 shall require the Company to sell a fractional share of Stock
under any Option, or otherwise issue a fractional share of Stock, and the total
substitution or adjustment with respect to each Option shall be limited by
deleting any fractional share. In the case of any such substitution or
adjustment, the aggregate Option Price for the shares of Stock then subject to
the Option shall remain unchanged but the Option Price per share under each such
Option shall be equitably adjusted by the Committee to reflect the greater or
lesser number of shares of Stock or other securities into which the Stock
subject to the Option may have been changed.

4.8    Determination by the Committee, Etc. Adjustments under this Section 4
shall be made by the Committee, whose determinations with regard thereto shall
be final and binding upon all parties.

4.9    Code Section 409A. For any Award that is not subject to Internal Revenue
Code Section 409A before the adjustments identified in the preceding sections of
this Section 4, no adjustment shall be made that would cause the Award to become
subject to Internal Revenue Code Section 409A. For an Award that is subject to
Internal Revenue Code Section 409A before the adjustments identified in the
preceding sections of this Section 4, no adjustment shall cause the Award to
violate Internal Revenue Code Section 409A, without the prior written consent of
both the Participant and the Committee.

 

7



--------------------------------------------------------------------------------

4.10    Award Limits. The following limits shall apply to grants of all Awards
under the Plan:

 

  (a)

Options: The maximum aggregate number of shares of Stock that may be subject to
Options granted in any calendar year to any one Participant shall be 1,250,000
shares.

 

  (b)

SARs: The maximum aggregate number of shares that may be subject to Stock
Appreciation Rights granted in any calendar year to any one Participant shall be
1,250,000 shares. Any shares covered by Options which include tandem SARs
granted to one Participant in any calendar year shall reduce this limit on the
number of shares subject to SARs that can be granted to such Participant in such
calendar year.

 

  (c)

Restricted Stock or Restricted Stock Units: The maximum aggregate number of
shares of Stock that may be subject to Awards of Restricted Stock or Restricted
Stock Units granted in any calendar year to any one Participant shall be 500,000
shares.

 

  (d)

Performance Awards: The maximum aggregate grant with respect to Performance
Awards granted in any calendar year to any one Participant shall be 500,000
shares (or SARs based on the value of such number of shares). If any Performance
Award is settled in cash, the amount of such cash can be no more than the Fair
Market Value of the Stock underlying such Performance Award.

 

  (e)

Cash Payment: The maximum aggregate amount of compensation that may be paid
under all Cash-Based Awards (including the Fair Market Value of any shares of
Stock paid in satisfaction of such Cash-Based Awards) granted in any calendar
year to any one Participant shall be $15,000,000.

 

  (f)

Non-Employee Directors: In addition to any other limitations set forth in this
Section 4.10, Awards granted in the aggregate (i) under the Plan and (ii) the
Altus Midstream Company Restricted Stock Units Plan (the “RSU Plan”) during any
calendar year to any one Participant who is a non-employee director shall be
limited to an aggregate number of shares of Stock (under the Plan and the RSU
Plan counted together) having a Fair Market Value on the grant date, plus any
Cash-Based Award, not to exceed $300,000.00 in the aggregate.

4.11    Repayment/Forfeiture/Claw-back of Awards. Each Participant’s Award
(including any proceeds, gains, or other economic benefit actually or
constructively received by a Participant upon any receipt or exercise of any
Award) shall be conditioned on repayment, forfeiture, or claw-back in accordance
with the Company’s claw-back policy, if any, the Sarbanes-Oxley Act of 2002
and/or the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, if
applicable, and any other applicable law and the related Award agreement shall
reflect any such condition.

4.12    Dividend Equivalents. The Committee (or, pursuant to Section 3.4(b), the
Chief Executive Officer of the Company) is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to risk of
forfeiture, as the Committee may specify. Notwithstanding the foregoing,
Dividend Equivalents shall not be granted in connection with the grant of any
Options or Stock Appreciation Right.

Section 5

Granting of Awards to Participants

5.1    Participation. Participants in the Plan shall be those Eligible Persons
who, in the judgment of the Committee (or, pursuant to Section 3.4(b), the Chief
Executive Officer of the Company), are performing, or during the term of their
incentive arrangement will perform, vital services in the management, operation,
and development of the Company or an Affiliate, and significantly contribute, or
are expected to significantly contribute, to the achievement of the Company’s
long-term corporate economic objectives. Participants may be granted from time
to time one or more Awards; provided, however, that the grant of each such Award
shall be separately approved by the Committee or granted in accordance with
Section 3.4(b) hereof, and receipt of one such Award shall not result in
automatic receipt

 

8



--------------------------------------------------------------------------------

of any other Award. Upon determination that an Award is to be granted to a
Participant, as soon as practicable, written notice shall be given to such
person, specifying the terms, conditions, rights, and duties related thereto.
Each Participant shall, if required by the Committee, enter into an agreement
with the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights, and duties. Awards shall be deemed to be granted as of the date
specified in the grant resolution of the Committee (or, in the case of grants
made pursuant to Section 3.4(b), in accordance with the guidelines established
by the Committee), which date shall be the date of any related agreement with
the Participant. In the event of any inconsistency between the provisions of the
Plan and any such agreement entered into hereunder, the provisions of the Plan
shall govern.

5.2    Notification to Participants and Delivery of Documents. As soon as
practicable after such determinations have been made, each Participant shall be
notified of (a) his/her designation as a Participant, (b) the date of grant,
(c) the number and type of Awards granted to the Participant, (d) in the case of
Performance Awards, the Performance Period and Performance Goals, (e) in the
case of Restricted Stock or Restricted Stock Units, the Restriction Period (as
defined in subsection 8.1), and (f) any other terms or conditions imposed by the
Committee with respect to the Award.

5.3    Delivery of Award Agreement. This requirement for delivery of a written
Award agreement is satisfied by electronic delivery of such agreement provided
that evidence of the Participant’s receipt of such electronic delivery is
available to the Company and such delivery is not prohibited by applicable laws
and regulations.

Section 6

Stock Options

6.1    Grant of Stock Options. Coincident with or following designation for
participation in the Plan, an Eligible Person may be granted one or more
Options. Grants of Options under the Plan shall be made by the Committee or in
accordance with Section 3.4(b). In no event shall the exercise of one Option
affect the right to exercise any other Option or affect the number of shares of
Stock for which any other Option may be exercised, except as provided in
subsection 6.2(j) hereof. Options that are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(A) may be granted only if the requirements
of Treasury Regulation Section 1.409A-1(b)(5)(iii) are satisfied.

6.2    Stock Option Agreements. Each Option granted under the Plan shall be
identified as either an Incentive Stock Option or a Non-Qualified Stock Option
(or, if no such identification is made, then it shall be a Non-Qualified Stock
Option) and evidenced by a written agreement which shall be entered into by the
Company and the Participant to whom the Option is granted, and which shall
contain the following terms and conditions set out in this subsection 6.2, as
well as such other terms and conditions, not inconsistent therewith, as the
Committee may consider appropriate.

 

  (a)

Number of Shares. Each Stock Option agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

  (b)

Price. The price at which each share of Stock covered by an Option may be
purchased, the Option Price, shall be determined in each case by the Committee
and set forth in the Stock Option agreement. The price may vary according to a
formula specified in the Stock Option agreement, but in no event shall the
Option Price ever be less than the Fair Market Value of the Stock on the date
the Option is granted.

 

  (c)

No Backdating. There shall be no backdating of Options, and each Option shall be
dated the actual date that the Committee adopts the resolution awarding the
grant of such Option.

 

  (d)

Limitations on Incentive Stock Options. No Incentive Stock Option may be granted
to an individual if, at the time of the proposed grant, such individual owns (or
is attributed to own by virtue of the Internal Revenue Code) Stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company or any Affiliate unless (i) the exercise price of such Incentive
Stock Option is at least 110 percent of the Fair Market Value of a share of
Stock at the time such Incentive Stock Option is granted and (ii) such Incentive
Stock Option is not exercisable after the expiration of five years from the date
such Incentive Stock Option is granted.

 

9



--------------------------------------------------------------------------------

To the extent that the aggregate Fair Market Value of Stock of the Company with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other option plan of
the Company (or any Affiliate) shall exceed $100,000, such Options shall be
treated as Non-Qualified Stock Options. Such Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.

 

  (e)

Duration of Options. Each Stock Option agreement shall state the period of time,
determined by the Committee, within which the Option may be exercised by the
Participant (the “Option Period”). The Option Period must end, in all cases, not
more than ten years from the date an Option is granted.

 

  (f)

Termination of Options. During the lifetime of a Participant to whom a Stock
Option is granted, the Stock Option may be exercised only by such Participant
or, in the case of disability (as determined pursuant to the Company’s Long-Term
Disability Plan or any successor plan) by the Participant’s designated legal
representative, except to the extent such exercise would cause any Award
intended to qualify as an ISO not to so qualify. Once a Participant to whom a
Stock Option was granted dies, the Stock Option may be exercised only by the
personal representative of the Participant’s estate or, with respect to Stock
Options that are not Incentive Stock Options, as otherwise provided in
Section 15.2. Unless the Stock Option agreement shall specify a longer or
shorter period, at the discretion of the Committee, then the Participant (or
representative, or, if applicable pursuant to Section 15.2, designated
beneficiary) may exercise the Stock Option for a period of up to three months
after such Participant terminates employment or ceases to be a member of the
Board.

 

  (g)

Exercise, Payments, Etc.

 

  (i)

Each Stock Option agreement shall provide that the method for exercising the
Option granted therein shall be by delivery to the Administrative Agent of
written notice specifying the number of shares of Stock with respect to which
such Option is exercised and payment to the Company of the aggregate Option
Price. Such notice shall be in a form satisfactory to the Committee and shall
specify the particular Options (or portions thereof) which are being exercised
and the number of shares of Stock with respect to which the Options are being
exercised. The Participant’s obligation to deliver written notice of exercise is
satisfied by electronic delivery of such notice through means satisfactory to
the Committee and prescribed by the Company. The exercise of the Option shall be
deemed effective on the date such notice is received by the Administrative Agent
and payment is made to the Company of the aggregate Option Price (the “Exercise
Date”); however, if payment of the aggregate Option Price is made pursuant to a
sale of shares of Stock as contemplated by subsection 6.2(g)(iv)(E) below, the
Exercise Date shall be deemed to be the date of such sale. If requested by the
Company, such notice shall contain the Participant’s representation that he or
she is purchasing the Stock for investment purposes only and his or her
agreement not to sell any Stock so purchased in any manner that is in violation
of the Exchange Act or any applicable state law, and such restriction, or notice
thereof, shall be placed on the certificates representing the Stock so
purchased. The purchase of such Stock shall take place upon delivery of such
notice to the Administrative Agent, at which time the aggregate Option Price
shall be paid in full to the Company by any of the methods or any combination of
the methods set forth in subsection 6.2(g)(iv) below.

 

  (ii)

The shares of Stock to which the Participant is entitled as a result of the
exercise of the Option shall be issued by the Company and either (A) delivered
by electronic means to an account designated by the Participant or (B) delivered
to the Participant in the form of a properly executed certificate or
certificates representing such shares of Stock. If shares of Stock are used to
pay all or part of the aggregate Option Price, the Company shall issue and
deliver to the Participant the additional shares of Stock, in excess of the
aggregate Option Price or portion thereof paid using shares of Stock, to which
the Participant is entitled as a result of the Option exercise.

 

10



--------------------------------------------------------------------------------

  (iii)

The Company’s obligation to deliver the shares of Stock to which the Participant
is entitled as a result of the exercise of the Option shall be subject to the
payment in full to the Company by the Participant of the aggregate Option Price
and the required tax withholding.

 

  (iv)

The aggregate Option Price shall be paid by any of the following methods or any
combination of the following methods:

 

  (A)

in cash, including the wire transfer of funds in U.S. dollars to one of the
Company’s bank accounts located in the United States, with such bank account to
be designated from time to time by the Company;

 

  (B)

by personal, certified, or cashier’s check payable in U.S. dollars to the order
of and acceptable to the Company;

 

  (C)

by delivery to the Company or the Administrative Agent of certificates
representing a number of shares of Stock then owned by the Participant, the
aggregate Fair Market Value of which (as of the Exercise Date) is equal to the
aggregate Option Price of the Option being exercised, properly endorsed for
transfer to the Company;

 

  (D)

by certification or attestation to the Company or the Administrative Agent of
the Participant’s ownership (as of the Exercise Date) of a number of shares of
Stock, the aggregate Fair Market Value of which (as of the Exercise Date) is not
greater than the aggregate Option Price of the Option being exercised; or

 

  (E)

by delivery to the Company or the Administrative Agent of a properly executed
notice of exercise together with irrevocable instructions to a broker to
promptly deliver to the Company, by wire transfer or check as noted in
subsection 6.2(g)(iv)(A) and (B) above, the amount of the proceeds of the sale
of all or a portion of the Stock or of a loan from the broker to the Participant
necessary to pay the aggregate Option Price.

 

  (h)

Tax Withholding. Each Stock Option agreement shall provide that, upon exercise
of the Option, the Participant shall make appropriate arrangements with the
Company to provide for not less than the minimum amount of tax withholding
required by law, including without limitation Sections 3102 and 3402 or any
successor section(s) of the Internal Revenue Code and applicable state and local
income and other tax laws, by payment of such taxes in cash (including wire
transfer), by check, or as provided in Section 12 hereof.

 

  (i)

Repricing Prohibited. Subject to Sections 4, 6, 13, 14, and 17, outstanding
Stock Options granted under this Plan shall not be repriced without approval by
the Company’s stockholders. In particular, neither the Board nor the Committee
may take any action: (1) to amend the terms of an outstanding Option or SAR to
reduce the Option Price or grant price thereof, cancel an Option or SAR and
replace it with a new Option or SAR with a lower Option Price or grant price, or
take any other action (whether in the form of an amendment, cancellation or
replacement grant, or a cash-out of underwater options) that has an economic
effect that is the same as any such reduction or cancellation or (2) to cancel
an outstanding Option or SAR having an Option Price or grant price above the
then-current Fair Market Value of the Stock in exchange for the grant of another
type of Award, without, in each such case, first obtaining approval of the
stockholders of the Company of such action.

 

11



--------------------------------------------------------------------------------

  (j)

Stockholder Privileges. No Participant shall have any rights as a stockholder
with respect to any shares of Stock covered by an Option until the Participant
becomes the holder of record of such Stock. Except as provided in Section 4
hereof, no adjustments shall be made for dividends or other distributions or
other rights as to which there is a record date preceding the date on which such
Participant becomes the holder of record of such Stock.

 

  (k)

Section 409A Avoidance. Once granted, no Stock Option shall be modified,
extended, or renewed in any way that would cause the Stock Option to be subject
to Internal Revenue Code Section 409A. The Option Period shall not be extended
to any date that would cause the Stock Option to become subject to Internal
Revenue Code Section 409A. The Option Price shall not be adjusted to reflect any
dividends declared and paid on the Stock between the date of grant and the date
the Stock Option is exercised.

 

  (l)

Vesting Period. Each Stock Option agreement shall state the vesting period (the
period which ends as of a date that the Option is no longer restricted or
subject to forfeiture) that applies to the specified number of shares of Stock
granted pursuant thereto. In respect of the employees of the Company (including
executive officers), such vesting period for the entire Option award shall in no
event be less than three years following the grant date, and, subject to
Sections 13 and 14 of the Plan, the Committee may not waive such minimum vesting
period except in the case of the Participant’s death or disability.

Section 7

Stock Appreciation Rights

7.1    Stock Appreciation Rights. The Committee (or, if so provided pursuant to
Section 3.4(b), the Chief Executive Officer of the Company) is authorized to
grant SARs to Participants either alone (“freestanding”) or in tandem with other
Awards, including Performance Awards, Options, and Restricted Stock. Stock
Appreciation Rights granted in tandem with any Award must be granted at the same
time as the Award is granted. Stock Appreciation Rights granted in tandem with
Options shall terminate and no longer be exercisable upon the termination or
exercise of the related Stock Options. Options granted in tandem with Stock
Appreciation Rights shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Appreciation Rights. The Committee
shall establish the terms and conditions applicable to any Stock Appreciation
Rights, which terms and conditions need not be uniform but may not be
inconsistent with the terms of the Plan. Freestanding Stock Appreciation Rights
shall generally be subject to terms and conditions substantially similar to
those described in Section 4 and subsection 6.2 for Options, including, but not
limited to, the requirements of subsections 6.2(b), (d), (i), and (l) and
subsection 4.7 regarding general adjustment rules, minimum price, duration, and
prohibition on repricing. SARs that are intended to comply with Treasury
Regulation Section 1.409A-1 (b)(5)(i)(B) may be granted only if the requirements
of Treasury Regulation Section 1.409A-1(b)(5)(iii) are satisfied.

7.2    Section 409A Avoidance. The SAR Price may be fixed on the date it is
granted or the SAR Price may vary according to an objective formula specified by
the Committee at the time of grant. However, the SAR Price can never be less
than the Fair Market Value of the Stock on the date of grant. The SAR grant must
specify the number of shares to which it applies, which must be fixed at the
date of grant (subject to adjustment pursuant to Sections 4, 6, and 12). Once
granted, no SAR shall be modified, extended, or renewed in any way that would
cause the SAR to be subject to Internal Revenue Code Section 409A. The period
during which the SAR may be exercised shall not be extended to any date that
would cause the SAR to become subject to Internal Revenue Code Section 409A. The
value of the SAR shall not be adjusted to reflect any dividends declared and
paid on the Stock between the date of grant and the date the SAR is exercised.

Section 8

Restricted Stock and Restricted Stock Units

8.1    Restriction Period. At the time an Award of Restricted Stock or
Restricted Stock Units is made, the Committee shall establish the terms and
conditions applicable to such Award, including the period of time (the

 

12



--------------------------------------------------------------------------------

“Restriction Period”) and attainment of performance goals during which certain
restrictions established by the Committee shall apply to the Award. In respect
of the employees of the Company (including executive officers), such Restriction
Period, the time ending as of the date upon which the entire Award of Restricted
Stock or Restricted Stock Units is no longer restricted or subject to forfeiture
provisions, shall in no event be less than three years following the initial
grant date of the Award of Restricted Stock or Restricted Stock Units (such
Restriction Period to include periods of time during which the achievement of
specific performance goals or other performance is measured with respect to such
Awards), and, subject to Sections 13 and 14 of the Plan, the Committee may not
waive such minimum Restriction Period except in the case of the Participant’s
death or disability. Awards of Restricted Stock or Restricted Stock Units may
also be made in accordance with Section 3.4(b). Each such Award, and designated
portions of the same Award, may have a different Restriction Period. Except as
permitted or pursuant to Sections 13 and 14 hereof, the Restriction Period
applicable to a particular Award shall not be changed. Restricted Stock or
Restricted Stock Units may or may not be subject to Internal Revenue Code
Section 409A. If they are subject to Internal Revenue Code Section 409A, the
grant of the Restricted Stock or Restricted Stock Units must contain the
provisions needed to comply with the requirements of Internal Revenue Code
Section 409A, including but not limited to (i) the timing of any election to
defer receipt of the Restricted Stock or Restricted Stock Units beyond the date
of vesting, (ii) the timing of any payout election, and (iii) the timing of the
settlement of Restricted Stock or a Restricted Stock Unit. Restricted Stock or
Restricted Stock Units that are subject to Internal Revenue Code Section 409A
may be adjusted to reflect any dividends declared and paid on the Stock between
the date of grant and the date the Restricted Stock or Restricted Stock Unit
vests, but only to the extent permitted in IRS guidance of general
applicability.

8.2    Certificates for Stock. Restricted Stock shall be evidenced in such
manner as the Committee shall determine. If certificates representing Restricted
Stock are registered in the name of the Participant, the Committee may require
that such certificates bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, that the
Company retain physical possession of the certificates, and that the Participant
deliver a stock power to the Company, endorsed in blank, relating to the
Restricted Stock represented by a stock certificate registered in the name of
the Participant.

8.3    Restricted Stock Terms and Conditions. Participants shall have the right
to enjoy all shareholder rights during the Restriction Period with respect to
Restricted Stock except that:

 

  (a)

The Participant shall not be entitled to delivery of the Stock certificate until
the Restriction Period shall have expired.

 

  (b)

The Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Stock during the Restriction Period.

 

  (c)

A breach of the terms and conditions established by the Committee with respect
to the Restricted Stock shall cause a forfeiture of the Restricted Stock and any
dividends withheld thereon.

 

  (d)

Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may specify whether any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under this Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

8.4    Restricted Stock Units. The Committee (or, if so provided pursuant to
Section 3.4(b), the Chief Executive Officer of the Company) is authorized to
grant Restricted Stock Units to Participants, which are rights to receive Stock
at the end of a specified deferral period and which do not represent an equity
interest in the Company, subject to the following terms and conditions:

Award and Restrictions. Settlement of an Award of Restricted Stock Units shall
occur as specified for such Restricted Stock Unit by the Committee (or, if
permitted by the Committee, as elected by the Participant pursuant to
Section 8.5) in the related Award agreement. In addition, Restricted Stock Units
shall be subject to such restrictions (which may include a risk of forfeiture)
as the Committee may impose, if any, which

 

13



--------------------------------------------------------------------------------

restrictions may lapse at the expiration of the vesting or deferral period, as
the case may be, or at earlier specified times (including based on achievement
of performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.
Restricted Stock Units shall be satisfied by the delivery of cash or Stock in
the amount equal to the Fair Market Value of the specified number of shares of
Stock covered by the Restricted Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.

8.5    Deferral of Receipt of Settlement Proceeds of Restricted Stock Units.
With the consent of the Committee, a Participant who has been granted a
Restricted Stock Unit may by compliance with the then applicable procedures
under the Plan irrevocably elect in writing to defer receipt of all or any part
of any distribution associated with that Restricted Stock Unit Award in
accordance with either the terms and conditions of the Deferred Delivery Plan or
the terms and conditions specified under the grant agreement and related
documents. The terms and conditions of any such deferral, including, but not
limited to, the period of time for, and form of, election; the manner and method
of payout; and the use and form of Dividend Equivalents in respect of
stock-based units resulting from such deferral, shall be as determined by the
Committee. The Committee may, at any time and from time to time, but
prospectively only except as hereinafter provided, amend, modify, change,
suspend, or cancel any and all of the rights, procedures, mechanics, and timing
parameters relating to such deferrals. In addition, the Committee may, in its
sole discretion, accelerate the pay out of such deferrals (and any earnings
thereon), or any portion thereof, either in a lump sum or in a series of
payments, but only to the extent that the payment or the change in timing of the
payment will not cause a violation of Internal Revenue Code Section 409A.

8.6    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations to pay cash or deliver other property under this Plan or under
plans or compensatory arrangements, provided that, in the case of Participants
subject to Section 16 of the Exchange Act, the amount of such grants remains
within the discretion of the Committee to the extent necessary to ensure that
acquisitions of Stock or other Awards are exempt from liability under
Section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall be
subject to such other terms as shall be determined by the Committee. In the case
of any grant of Stock to an officer of the Company or an Affiliate in lieu of
salary or other cash compensation, the number of shares granted in place of such
compensation shall be reasonable, as determined by the Committee.

Section 9

Performance Awards

9.1    Establishment of Performance Goals for Company. Performance Goals
applicable to a Performance Award shall be established by the Committee in its
absolute discretion on or before the date of grant. Such Performance Goals may
include or be based upon any of the following criteria, either in absolute
amount or per share: pretax income or after tax income, earnings before
interest, taxes, depreciation, and amortization (“EBITDA”), operating profit,
distributed cash flow, return on equity, return on capital employed, total
shareholder return, capital or investment, earnings, book value, increase in
cash flow return, sales or revenues, operating expenses (including, but not
limited to, lease operating expenses, severance taxes, gathering and
transportation, general and administrative costs, and other components of
operating expenses), stock price appreciation, implementation or completion of
critical projects or processes, and/or corporate acquisition goals based on
value of assets acquired or similar objective measures.

Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of a particular criteria or attaining a percentage increase or
decrease in a particular criteria, and may be applied relative to internal goals
or levels attained in prior years or related to other companies or indices or as
ratios expressing relationship between Performance Goals, or any combination
thereof, as determined by the Committee.

The Performance Goals may include a threshold level of performance below which
no vesting will occur, levels of performance at which specified vesting will
occur, and a maximum level of performance at which full vesting will occur.

The Committee may in its discretion classify Participants into as many groups as
it determines, and as to any Participant relate his/her Performance Goals
partially, or entirely, to the measured performance, either absolutely or
relatively, of an identified subsidiary, division, operating company, test
strategy, or new venture of the Company and/or its Affiliates.

 

14



--------------------------------------------------------------------------------

The Committee shall determine the attainment of each Performance Goal. The
Committee shall retain the discretion to increase (though not above the amount
payable if the highest performance metric were achieved) or decrease the amount
payable pursuant to such Awards above or below the amount that would otherwise
be payable upon attainment of the applicable Performance Goal(s), either on a
formula or discretionary basis or any combination, as the Committee determines.
The Committee may determine with respect to any Award that an evaluation of
performance may include or exclude the impact, if any, on reported financial
results of any of the following events that occurs during a Performance Period:
(a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) changes in tax laws, accounting principles, or other laws or provisions,
(d) reorganization or restructuring programs, (e) acquisitions or divestitures,
(f) foreign exchange gains and losses, (g) gains and losses that are treated as
unusual or infrequent under Accounting Standards Codification Topic 225, (h)
material change in capital budget, or (i) force majeure events.

9.2    Levels of Performance Required to Earn Performance Awards. At or about
the same time that Performance Goals are established for a specific period, the
Committee shall in its absolute discretion establish the percentage of the Award
which shall be earned by the Participant for various levels of performance
measured in relation to achievement of Performance Goals for such Performance
Period. The Committee shall have the discretion to determine the Performance
Period for any Participant, including any new hiree Participant, which may be
for a Performance Period of less than one year.

9.3    Committee Discretion. In the event that applicable tax or securities laws
change to permit Committee discretion to alter the governing performance
measures or permit flexibility with respect to the terms of any Award without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.
Performance Awards shall include any Awards using the criteria set forth in this
Section 9, provided that, the Committee, in its sole discretion, may make
Performance Awards based on any criteria or performance measures it determines
to be appropriate and may increase or decrease the amount payable pursuant to
such Awards as it subjectively determines.

9.4    Other Restrictions. The Committee shall determine the terms and
conditions applicable to any Performance Award, which may include restrictions
on the payment of cash or the delivery of Stock payable in connection with the
Performance Award and restrictions that could result in the future forfeiture of
all or part of any cash or Stock earned. The Committee may provide that shares
of Stock issued in connection with a Performance Award be held in escrow and/or
legended. Performance Awards may or may not be subject to Internal Revenue Code
Section 409A. If a Performance Award is subject to Internal Revenue Code
Section 409A, the Performance Award grant agreement shall contain the terms and
conditions needed to comply with the requirements of Internal Revenue Code
Section 409A, including but not limited to (i) the timing of any election to
defer receipt of the Performance Award, (ii) the timing of any payout election,
and (iii) the timing of the actual payment of the Performance Award. Performance
Awards that are subject to Internal Revenue Code Section 409A may be adjusted to
reflect any dividends declared and paid on the Stock between the date of grant
and the date the Performance Award is paid, but only to the extent permitted in
IRS guidance of general applicability.

9.5    Notification to Participants. Promptly after the Committee has
established the Performance Goals with respect to a Performance Award, the
Participant shall be provided with written notice of the Performance Goals so
established.

9.6    Measurement of Performance against Performance Goals. The Committee
shall, as soon as practicable after the close of a Performance Period, determine
(a) the extent to which the Performance Goals for such Performance Period have
been achieved and (b) the percentage of the Performance Awards earned as a
result.

These determinations shall be absolute and final as to the facts and conclusions
therein made and be binding on all parties. Promptly after the Committee has
made the foregoing determination, each Participant who has earned Performance
Awards shall be notified. For all purposes of this Plan, notice shall be deemed
to have been given the date action is taken by the Committee making the
determination. Participants may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of all or any portion of their Performance
Awards during the Performance Period.

 

15



--------------------------------------------------------------------------------

9.7    Treatment of Performance Awards Earned. Upon the Committee’s
determination that a percentage of any Performance Award has been earned for a
Performance Period, Participants to whom such earned Performance Awards have
been granted and who have been in the employ of the Company or Affiliates
continuously from the date of grant until the end of the Performance Period,
subject to the exceptions set forth in the Performance Award agreement and in
Sections 11 and 13 hereof, shall be entitled, subject to the other conditions of
this Plan, to payment in accordance with the terms and conditions of the
Performance Awards. Performance Awards shall under no circumstances become
earned or have any value whatsoever for any Participant who is not in the employ
of the Company or its Affiliates continuously during the entire Performance
Period for which such Performance Award was granted, except as provided in
Sections 11 and 13.

9.8    Payment of Performance Awards. Payment of a Performance Award for a
Performance Period may be made in cash or Stock as determined by the Committee,
in its sole discretion, or as provided in the Award agreement.

9.9    Subsequent Performance Award Grants. Following the grant of Performance
Awards with respect to a Performance Period, additional Participants may be
designated by the Committee (or, if so provided pursuant to Section 3.4(b), the
Chief Executive Officer of the Company) for grant of Performance Awards for such
Performance Period subject to the same terms and conditions set forth for the
initial grants, except that the Committee, in its sole discretion, may reduce
the value of the amounts to which subsequent Participants may become entitled,
prorated according to reduced time spent during the Performance Period, and the
applicable Performance Award agreement shall be modified to reflect such
reduction.

9.10    Stockholder Privileges. No Participant shall have any rights as a
stockholder with respect to any shares of Stock covered by a Performance Award
until the Participant becomes the holder of record of such Stock.

Section 10

Cash-Based Awards

10.1    Grant of Cash-Based Awards. The Committee (or, if so provided pursuant
to Section 3.4(b), the Chief Executive Officer of the Company) may grant
Cash-Based Awards not otherwise described by the terms of the Plan to a
Participant in such amounts and upon such terms and conditions as the Committee
shall determine. The Committee, in its sole discretion, may designate a
Cash-Based Award as a Performance Award.

10.2    Cash-Based Award Agreement. Each grant of Cash-Based Awards under the
Plan shall be evidenced by a written agreement which shall be entered into by
the Company and the Participant to whom the Cash-Based Award is granted (or, in
the alternative, a written statement provided by the Company to the
Participant). Such written agreement or statement shall set forth the terms and
conditions applicable to each Cash-Based Award.

10.3    Vesting and Other Conditions. A Cash-Based Award may be subject to the
completion of a service period, the achievement of one or more performance
conditions or such other conditions and requirements as determined by the
Committee, in its sole discretion. Each Cash-Based Award shall specify a
potential payment amount or payment range as determined by the Committee. If the
Committee exercises its discretion to subject the vesting of a Cash-Based Award
to the achievement of one or more performance conditions, the amount of the
Cash-Based Award that shall be paid to the Participant will depend on the extent
to which such performance conditions are met and the satisfaction of any
service-based payment conditions.

10.4    Payment of Cash-Based Awards. Payment, if any, with respect to
Cash-Based Awards shall be made in accordance with the terms of the applicable
Award agreement or statement, as determined by the Committee, in its sole
discretion. The timing and form of the payment of a Cash-Based Award shall be
determined by the Committee and set forth in the applicable Award agreement or
statement, unless the Committee chooses to provide in the applicable Award
agreement or statement that a Participant may elect in accordance with such
procedures and limitations as the Committee may specify, the timing and form of
payout.

 

16



--------------------------------------------------------------------------------

Section 11

Termination of Employment, Death, Disability, etc.

11.1    Termination of Employment. Except as provided herein, the treatment of
an Award upon a termination of employment or any other service relationship by
and between a Participant and the Company or an Affiliate shall be specified in
the agreement controlling such Award. To the extent such Award is subject to
Section 409A of the Code, such termination of employment or any other service
relationship shall be a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) with respect to any Award intended to comply with
Section 409A of the Internal Revenue Code; provided, that a “separation from
service” shall occur only if both the Company and the Participant expect the
Participant’s level of services to permanently drop by more than half. For the
avoidance of doubt, the Participant’s employment shall be deemed to terminate on
the last day of his active and actual employment with the Company or Affiliate,
whether that date is chosen unilaterally by the Company or Affiliate or by
mutual agreement and whether or not advance notice is given. No period of notice
that is, or ought to be, given under applicable law shall be taken into account
in determining entitlement to exercise or settlement of an Award under the Plan.

11.2    Termination for Cause. If the employment of the Participant by the
Company is terminated for cause, as determined by the Committee, all Awards to
such Participant shall thereafter be void for all purposes. As used in
subsections 11.2, and 11.3 hereof, “cause” shall mean an act of the Participant
that constitutes common law fraud, a felony, or gross malfeasance of duty. The
effect of this subsection 11.2 shall be limited to determining the consequences
of a termination and that nothing in this subsection 11.2 shall restrict or
otherwise interfere with the Company’s discretion with respect to the
termination of any employee.

11.3    Performance Awards. Except as set forth below, each Performance Award
shall state that each such Award shall be subject to the condition that the
Participant has remained an Eligible Person from the date of grant until the
applicable vesting date as follows:

 

  (a)

If the Participant voluntarily leaves the employment of the Company or an
Affiliate, or if the employment of the Participant is terminated by the Company
for cause or otherwise, any Performance Award to such Participant not previously
vested shall thereafter be void and forfeited for all purposes.

 

  (b)

Unless otherwise provided in an Award agreement, a Participant shall become
vested in all Performance Awards that have met the Performance Goals within the
Performance Period on the date the Participant retires from employment with the
Company or an Affiliate (as applicable) on or after attaining retirement age
(which for all purposes of this Plan is determined to be age 65, unless
otherwise designated by the Committee), on the date the Participant dies while
employed by the Company or an Affiliate, or on the date the Participant
terminates service with the Company and the Affiliates due to permanent
disability (as determined pursuant to the Company’s long-term disability plan
(or analogous plan of an applicable Affiliate) or any successor plan), unless
the Performance award is subject to Internal Revenue Code Section 409A, in which
case “permanent disability” must also fall within the meaning specified in
Internal Revenue Code Section 409A(a)(2)(C) or a more restrictive meaning
established by the Committee) while employed by the Company or an Affiliate.
Such Participant shall not become entitled to any payment which may arise due to
the occurrence of a Performance Goal after the Participant dies, terminates
service due to permanent disability, or retires. The amount of payment shall be
determined under an Award agreement and such payment shall occur as soon as
administratively convenient following the date the Participant dies, terminates
service due to permanent disability, or retires, but in no event shall the
payment occur later than March 15 in the calendar year immediately following the
calendar year in which the Participant died, so terminates service, or retired.
If the Participant dies before receiving payment, the payment shall be made to
those entitled pursuant to Section 15.2 of this Plan.

11.4    Forfeiture Provisions. Subject to Sections 13 and 15, in the event a
Participant terminates employment or other service with the Company and its
Affiliates during a Restriction Period for the Participant’s Restricted Stock or
Restricted Stock Units, such Awards will be forfeited; provided, however, that
the Committee may provide for proration or full payout in the event of
(a) death, (b) permanent disability, or (c) any other circumstances the
Committee may determine.

 

17



--------------------------------------------------------------------------------

Section 12

Tax Withholding

12.1    Withholding Requirement. The Company and any Affiliate is authorized to
withhold from any Award granted, or any payment relating to an Award under this
Plan, including from a distribution of Stock, amounts of withholding and other
taxes or social security payments due or potentially payable in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax or social
security obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof, in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis at the discretion of the Committee.

12.2    Withholding Requirement – Stock Options and SARs. The Company’s
obligations to deliver shares of Stock upon the exercise of an Option or SAR
shall be subject to the Participant’s satisfaction of all applicable federal,
state, and local income and other tax and social security withholding
requirements.

12.3    At the time the Committee grants an Option, it may, in its sole
discretion, grant the Participant an election to pay all such amounts of
required tax withholding, or any part thereof:

 

  (a)

by the delivery to the Company or the Administrative Agent of a number of shares
of Stock then owned by the Participant, the aggregate Fair Market Value of which
(as of the Exercise Date) is not greater than the amount required to be
withheld;

 

  (b)

by certification or attestation to the Company or the Administrative Agent of
the Participant’s ownership (as of the Exercise Date) of a number of shares of
Stock, the aggregate Fair Market Value of which (as of the Exercise Date) is not
greater than the amount required to be withheld; or

 

  (c)

by the Company or the Administrative Agent withholding from the shares of Stock
otherwise issuable to the Participant upon exercise of the Option, a number of
shares of Stock, the aggregate Fair Market Value of which (as of the Exercise
Date) is not greater than the amount required to be withheld. Any such elections
by Participants to have shares of Stock withheld for this purpose will be
subject to the following restrictions:

 

  (i)

all elections shall be made on or prior to the Exercise Date; and

 

  (ii)

all elections shall be irrevocable.

12.4    Section 16 Requirements. If the Participant is an officer or director of
the Company within the meaning of Section 16 or any successor section(s) of the
Exchange Act (“Section 16”), the Participant must satisfy the requirements of
Section 16 and any applicable rules and regulations thereunder with respect to
the use of shares of Stock to satisfy such tax withholding obligation. In
addition, if approval by the Committee or the Board of use of shares of Stock by
such Participant to satisfy such tax withholding obligations is necessary to
meet the requirements of the exemption under Rule 16b-3(e) of the Exchange Act,
then such withholding may not be effected without the approval of the Committee
or the Board, which approval shall be within the sole discretion of the
Committee or the Board.

12.5    Restricted Stock and Performance Award Payment and Tax Withholding. Each
Restricted Stock and Performance Award agreement shall provide that, upon
payment of any entitlement under such an Award, the Participant shall make
appropriate arrangements with the Company to provide for the amount of minimum
tax and social security withholding required by law, including without
limitation Sections 3102 and 3402 or any successor section(s) of the Internal
Revenue Code and applicable state and local income and other tax and social
security laws. The withholding may be deducted from the Award. Any payment under
such an Award shall be made in a proportion of cash and shares of Stock,
determined by the Committee, such that the cash portion shall be sufficient to
cover the

 

18



--------------------------------------------------------------------------------

withholding amount required by this Section. The cash portion of any payment
shall be based on the Fair Market Value of the shares of Stock on the applicable
date of vesting to which such tax withholding relates. Such cash portion shall
be withheld by the Company to satisfy applicable tax and social security
withholding requirements.

Section 13

Change of Control

13.1    In General. In the event of the occurrence of a Change of Control and
unless otherwise provided in an applicable Award Agreement:

 

  (a)

Without further action by the Committee or the Board,

all outstanding Options shall fully vest upon the Participant’s Involuntary
Termination or Voluntary Termination with Cause, in either case, occurring on or
after a Change of Control. Such newly vested Options shall be fully exercisable
as of the date of the Involuntary Termination or Voluntary Termination with
Cause, in either case, on or after a Change of Control occurs.

 

  (b)

Without further action by the Committee or the Board,

all unvested Restricted Stock Awards and Restricted Stock Units shall fully vest
upon the Participant’s Involuntary Termination or Voluntary Termination with
Cause occurring on or after a Change of Control. Such newly vested Restricted
Stock Units shall be converted to Stock and the Participant shall be issued the
requisite number of shares, after any withholding under Section 12, as soon as
administratively practicable after the Involuntary Termination or Voluntary
Termination with Cause on or after a Change of Control occurs, unless the
Participant had elected to defer Restricted Stock Units to the Deferred Delivery
Plan in which case the Participant’s account in the Deferred Delivery Plan shall
be credited with deferred Restricted Stock Units as of the date of the
Involuntary Termination or Voluntary Termination with Cause on or after the
Change of Control occurs.

 

  (c)

Assuming the achievement of a Performance Goal, the entitlement to receive cash
and Stock under any outstanding Performance Award grants shall vest
automatically, without further action by the Committee or the Board, and shall
become payable as follows:

 

  (i)

If such Change of Control occurs subsequent to the achievement of a Performance
Goal, any remainder of such payout amount shall vest as of the date of the
Participant’s Involuntary Termination or Voluntary Termination with Cause
occurring on or after the date of such Change of Control and shall be paid by
the Company to the Participant within thirty (30) days of the date of such
Involuntary Termination or Voluntary Termination with Cause which occurs on or
after the date of the Change of Control in the manner set out in subsection 13.1
hereof.

 

  (ii)

If such Change of Control occurs prior to the achievement of a Performance Goal,
the applicable payout amount shall vest in full for which the Performance Period
has not yet ended as of the date of the Participant’s Involuntary Termination or
Voluntary Termination with Cause occurring on or after such Change of Control
and shall be paid by the Company to the Participant within thirty (30) days
after the later of (1) the date of the Participant’s Involuntary Termination or
Voluntary Termination with Cause or (2) the date that the Performance Period
ends. The payment will occur only if the Participant is employed at the time
that the Performance Period ends or if the Performance Period ends after the
Participant’s Involuntary Termination or Voluntary Termination with Cause
occurring on or after the Change of Control. For purposes of this paragraph, the
Committee shall determine whether, and to what extent, any such Performance Goal
has been met as of the trading day immediately prior to the date of the Change
of Control.

 

19



--------------------------------------------------------------------------------

  (iii)

Notwithstanding the foregoing, upon the occurrence of a Change of Control, all
Performance Awards will be governed by the Award agreement, including, but not
limited to, the determination of the payment amount, vesting, and the timing of
such payment.

 

  (d)

To the extent that any Award is subject to Internal Revenue Code Section 409A,
the Award shall contain appropriate provisions to comply with Internal Revenue
Code Section 409A, which shall supersede the provisions of subsections (a), (b),
and (c).

Section 14

Reorganization or Liquidation

In the event that Altus Midstream Company is merged or consolidated with another
corporation and Altus Midstream Company is not the surviving corporation, or if
all or substantially all of the assets or more than 20 percent of the
outstanding voting stock of Altus Midstream Company is acquired by any other
corporation, business entity, or person (other than any acquisition of more than
20% of the outstanding voting stock of Altus Midstream Company by such
corporation, business entity, or person from Apache Corporation or an affiliate
thereof), or in case of a reorganization (other than a reorganization under the
United States Bankruptcy Code) or liquidation of Altus Midstream Company, then
the Committee, or the board of directors of any corporation assuming the
obligations of Altus Midstream Company, shall, as to the Plan and outstanding
Awards make appropriate provision for the adoption and continuation of the Plan
by the acquiring or successor corporation and for the protection of any holders
of such outstanding Awards by the substitution on an equitable basis of
appropriate stock of Altus Midstream Company or of the merged, consolidated, or
otherwise reorganized corporation which will be issuable with respect to the
Stock. Additionally, upon the occurrence of such an event and provided that a
Performance Goal has occurred, upon written notice to the Participants, the
Committee may accelerate the vesting and payment dates of the entitlement to
receive cash and Stock under outstanding Awards so that all such existing
entitlements are paid prior to any such event. If a Performance Goal has not yet
been attained, the Committee in its discretion may make equitable payment or
adjustment.

In its discretion, and on such terms and conditions as it deems appropriate, the
Committee may provide, either by the terms of an agreement applicable to any
Award or by resolution adopted prior to the occurrence of a Change of Control or
an event described in this Section 14, that any outstanding Award (or portion
thereof) shall be converted into a right to receive cash, on or as soon as
practicable following the closing date or expiration date of the transaction
resulting in the Change of Control or such event in an amount equal to the
highest value of the consideration to be received in connection with such
transaction for one share of Stock, or, if higher, the highest Fair Market Value
of a share of Stock during the thirty (30) consecutive business days immediately
prior to the closing date or expiration date of such transaction, less the
per-share Option Price or grant price of SARs, as applicable to the Award,
multiplied by the number of shares subject to such Award, or the applicable
portion thereof.

Section 15

Rights of Employees and Participants

15.1    Employment. Neither anything contained in the Plan or any agreement nor
the granting of any Award under the Plan shall confer upon any Participant any
right with respect to the continuation of his or her employment by the Company
or any Affiliate, or interfere in any way with the right of the Company or any
Affiliate, at any time, to terminate such employment or to increase or decrease
the level of the Participant’s compensation from the level in existence at the
time of the Award.

An Eligible Person who has been granted an Award in one year shall not
necessarily be entitled to be granted Awards in subsequent years.

15.2    Non-transferability. Except as otherwise determined at any time by the
Committee as to any Awards other than ISOs, no right or interest of any
Participant in an Award granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge,
bankruptcy, or court order; provided that the Committee may permit further
transferability of Awards other than ISOs,

 

20



--------------------------------------------------------------------------------

on a general or a specific basis, and may impose conditions and limitations on
any permitted transferability, subject to any applicable Restriction Period;
provided further, however, that no Award may be transferred for value or other
consideration without first obtaining approval thereof by the stockholders of
the Company. In the event of a Participant’s death, a Participant’s rights and
interests in any Award as set forth in an Award agreement, shall be transferable
by testamentary will or the laws of descent and distribution, or, with respect
to Awards other than Incentive Stock Options, a beneficiary designation that is
in a form approved by the Committee and in compliance with the provisions of
this Plan, applicable law, and the applicable Award agreement, and payment of
any entitlements due under the Plan shall be made to the Participant’s
designated beneficiary, legal representatives, heirs, or legatees, as
applicable. If in the opinion of the Committee a person entitled to payments or
to exercise rights with respect to the Plan is disabled from caring for his or
her affairs because of mental condition, physical condition, or age, payment due
such person may be made to, and such rights shall be exercised by, such person’s
guardian, conservator, or other legal personal representative upon furnishing
the Committee with evidence satisfactory to the Committee of such status. If any
individual entitled to payment or to exercise rights with respect to the Plan is
a minor, the Committee shall cause the payment to be made to (or the right to be
exercised by) the custodian or representative who, under the state law of the
minor’s domicile, is authorized to act on behalf of the minor or is authorized
to receive funds on behalf of the minor. With respect to those Awards, if any,
that are permitted to be transferred to another individual, references in the
Plan to exercise or payment related to such Awards by or to the Participant
shall be deemed to include, as determined by the Committee, the Participant’s
permitted transferee. A Participant’s unexercised Option or SAR, or amounts due
but remaining unpaid to such Participant, at the Participant’s death, shall be
exercised or paid as designated by the Participant by will or by the laws of
descent and distribution, or, with respect to any unexercised Option or SAR
other than an Incentive Stock Option, in accordance with the Participant’s
beneficiary designation in a form approved by the Committee and in compliance
with the provisions of this Plan, applicable law and the applicable Award
agreement. In the event any Award is exercised by or otherwise paid to the
executors, administrators, heirs, or distributees of the estate of a deceased
Participant, or the transferee or designated beneficiary of an Award, in any
such case, pursuant to the terms and conditions of the Plan and the applicable
Award agreement and in accordance with such terms and conditions as may be
specified from time to time by the Committee, the Company shall be under no
obligation to issue shares of Stock thereunder unless and until the Company is
satisfied, as determined in the discretion of the Committee, that the person or
persons exercising such Award, or to receive such payment, are the duly
appointed legal representative of the deceased Participant’s estate or the
proper legatees or distributees thereof, or the valid transferee or designated
beneficiary of such Award, as applicable. Any purported assignment, transfer, or
encumbrance of an Award that does not comply with this Section 15.2 shall be
void and unenforceable against the Company.

15.3    Noncompliance with Internal Revenue Code Section 409A. If an Award is
subject to the requirements of Internal Revenue Code Section 409A, to the extent
that the Company or an Affiliate takes any action that causes a violation of
Internal Revenue Code Section 409A or fails to take reasonable actions required
to comply with Internal Revenue Code Section 409A, in each case as determined by
the Committee, the Company shall pay an additional amount to the Participant (or
beneficiary) equal to the additional income tax imposed pursuant to Internal
Revenue Code Section 409A on the Participant as a result of such violation, plus
any taxes imposed on this additional payment.

Section 16

Other Employee Benefits

The amount of any income deemed to be received by a Participant as a result of
the payment under an Award or exercise shall not constitute “earnings” or
“compensation” with respect to which any other employee benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance, or salary continuation plan.

Section 17

Amendment, Modification, and Termination

The Committee or the Board may at any time terminate, and from time to time may
amend or modify the Plan, and the Committee or the Board may, to the extent
permitted by the Plan, from time to time amend or modify the terms of any Award
theretofore granted, including any Award agreement, in each case, retroactively
or prospectively; provided,

 

21



--------------------------------------------------------------------------------

however, that no amendment or modification of the Plan may become effective
without approval of the amendment or modification by the Company’s stockholders
if stockholder approval is required to enable the Plan to satisfy an applicable
statutory or regulatory requirements, unless the Company, on the advice of
outside counsel, determines that stockholder approval is not necessary.

Notwithstanding any other provision of this Plan, no amendment, modification, or
termination of the Plan or any Award shall adversely affect the previously
accrued material rights or benefits of a Participant under any outstanding Award
theretofore awarded under the Plan, without the consent of such Participant
holding such Award, except to the extent necessary to avoid a violation of
Internal Revenue Code Section 409A or the Board or the Committee determines, on
advice of outside counsel or the Company’s independent accountants, that such
amendment or modification is required for the Company, the Plan, or the Award to
satisfy, comply with, or meet the requirements of any law, regulation, listing
rule, or accounting standard applicable to the Company.

The Committee shall have the authority to adopt (without the necessity for
further stockholder approval) such modifications, procedures, and subplans as
may be necessary or desirable to comply with the provisions of the laws
(including, but not limited to, tax laws and regulations) of countries other
than the United States in which the Company may operate, so as to assure the
viability of the benefits of the Plan to Participants employed in such
countries.

Section 18

Requirements of Law

18.1    Requirements of Law. The issuance of Stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules, and
regulations, including applicable federal and state securities laws. The Company
may require a Participant, as a condition of receiving payment under an Award,
to give written assurances in substance and form satisfactory to the Company and
its counsel to such effect as the Company deems necessary or appropriate in
order to comply with federal and applicable state securities laws.
Notwithstanding any contrary provision of this Plan or an Award agreement to the
contrary, if any one or more of the provisions (or any part thereof) of this
Plan or any Award agreement shall be held invalid, illegal, or unenforceable in
any respect, such provision shall, to the extent possible, be modified so as to
make it valid, legal, and enforceable, and the validity, legality, and
enforceability of the remaining provisions (or any part thereof) of this Plan or
Award agreement, as applicable, shall not in any way be affected or impaired
thereby.

18.2    Section 409A of the Code. It is intended that this Plan shall comply
with the provisions of, or an exemption from, Internal Revenue Code Section 409A
and the Treasury regulations relating thereto. Awards are intended to be exempt
from Internal Revenue Code Section 409A to the extent possible. Any Award or
payment that qualifies for an exemption shall be considered as the first
payment(s) made under the Plan. For purposes of the limitations on nonqualified
deferred compensation under Internal Revenue Code Section 409A, each payment of
compensation under this Plan shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exemption for certain short-term deferral amounts under Internal Revenue Code
Section 409A. In no event may the Participant, directly or indirectly, designate
the calendar year of any payment subject to Internal Revenue Code Section 409A
under this Plan.

Six-month Delay for Specified Participants. Notwithstanding any other provision
of this Plan, to the extent that the right to any payment (including the
provision of benefits) hereunder provides for the “deferral of compensation”
within the meaning of Internal Revenue Code Section 409A(d)(1), the payment
shall be paid (or provided) in accordance with the following: If the Participant
is a “Specified Employee” within the meaning of Internal Revenue Code
Section 409A(a)(2)(B)(i) on the date of the Participant’s Separation from
Service (the “Separation Date”), and if an exemption from the six (6) month
delay requirement of Internal Revenue Code Section 409A(a)(2)(B)(i) is not
available, then no such payment shall be made or commence during the period
beginning on the Separation Date and ending on the date that is six months
following the Separation Date or, if earlier, on the date of the Participant’s
death. The amount of any payment that would otherwise be paid to the Participant
during this period shall instead be paid to the Participant on the first day of
the first calendar month following the end of the period.

Prohibition on Acceleration. Unless a payment is exempt from Internal Revenue
Code Section 409A, the date of payment may not be accelerated and any payment
made pursuant to the termination and liquidation of the Plan shall not be
accelerated except in compliance with Internal Revenue Code Section 409A
generally and Treasury Regulation § 1.409A-3(j)(4)(ix) specifically.

 

22



--------------------------------------------------------------------------------

18.3    Section 16 Requirements. If a Participant is an officer or director of
the Company within the meaning of Section 16 of the Exchange Act, Awards granted
hereunder shall be subject to all conditions required under Rule 16b-3, or any
successor rule(s) promulgated under the Exchange Act, to qualify the Award for
any exemption from the provisions of Section 16 available under such Rule. Such
conditions are hereby incorporated herein by reference and shall be set forth in
the agreement with the Participant, which describes the Award.

18.4    Governing Law. The Plan and all agreements hereunder shall be construed
in accordance with and governed by the laws of the State of Texas.

Section 19

Duration of the Plan

The Plan shall terminate on the ten year anniversary of the Effective Date. No
grants shall be awarded after such termination; however, the terms of the Plan
shall continue to apply to all Awards outstanding when the Plan terminates.

Dated: February 12, 2019; effective May 30, 2019.

 

ATTEST:     ALTUS MIDSTREAM COMPANY

/s/ Rajesh Sharma

    By:  

/s/ Dominic J. Ricotta

Rajesh Sharma     Dominic J. Ricotta Corporate Secretary     Senior Vice
President,     Human Resources

 

23